In an action to recover *514compensation for accrued vacation time, the defendants appeal from an order of the Supreme Court, Dutchess County (Hickman, J.), dated February 28, 2001, which granted the plaintiffs motion to dismiss their first and second affirmative defenses.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that payment of the plaintiffs accrued vacation pay upon leaving his office as Elections Commissioner of the Dutchess County Board of Elections was not subject to his leaving in “good standing.” The management benefits plan, which was applicable to the plaintiff, stated that an employee is entitled to payment for up to 45 days of accumulated vacation time upon separation from service, without any qualifying language. The requirement of good standing is found in the county’s employee plan, which is applicable to nonmanagement personnel. However, such language is absent from the management benefits plan. Therefore, the plaintiff was not required to show that he left in good standing in order to receive his accrued vacation pay.
The defendants’ remaining contentions are without merit. S. Miller, J.P., Schmidt, Crane and Cozier, JJ., concur.